Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Please cancel claims 5-20.

Reasons for Allowance
2.	Claims 1-4 and 21-22 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a display device integrated with a fingerprint sensor. 
The closet prior art, Shim (US 20180365466 A1, e.g., Figs. 1 and 27) discloses a display device 151 comprising: an optical fingerprint sensor 144; an OLED display panel 1516; a patterned film patterned film 1452 having a pattern structure shown in Fig. 25 disposed below the OLED display panel 1516 and having a hole that exposes the optical fingerprint sensor 144; a layer 102 made of metal material, which is a heat dissipating material and disposed below the patterned film 1452; and a cushion layer 147 disposed between the patterned film 1452 and the heat dissipating layer 102 to absorbs an impact, the heat dissipating layer 102 has a hole having an area larger than an area of a hole of the patterned film 1452 when viewed from a top and a side, and the hole of the heat dissipating layer 102 is wider than the hole of the patterned film 1452 in a direction parallel to an upper surface of the heat dissipating layer 102. However, Shim does not disclose the optical fingerprint sensor 144 is disposed below the cushion layer 147.

The closet prior art, Seo (US 20190087630 A1; e.g., Fig. 5) discloses a display device comprising: an optical fingerprint sensor 520; a display panel 140; a patterned film patterned film 113 the display panel 140 and having a hole that exposes the optical fingerprint sensor 520; a heat dissipating layer 116 disposed below the patterned film 113; and a cushion layer 115 disposed between the patterned film 113 and the heat dissipating layer 116 to absorbs an impact. However, Seo does not disclose the optical fingerprint sensor 520 is disposed below the cushion layer 115. In addition, Seo discloses both the heat dissipating layer 116 and the patterned film 1452 have a hole having a same size in a direction parallel to an upper surface of the heat dissipating layer 116, which is different from the claimed invention.
The closet prior art, Kwon (US 20190073505 A1, e.g., Figs. 1 and 13) discloses a display device comprising: an optical fingerprint sensor 50; a display panel 30; a patterned 

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
4.	Choo (US 20180151641 A1) and Lee (US 20190147214 A1) are cited to teach display devices integrated with fingerprint sensors.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YUZHEN SHEN/Primary Examiner, Art Unit 2691